Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-44 are all the claims.

Unity of Invention Analysis
2.	Restriction is required under 35 U.S.C. 121 and 372.
	In assessing whether the requirements of unity of invention of an application are met, identification of the technical features that each solution to a technical problem contributes over the prior art (special technical features) must be made. If then a technical relationship between the solutions, involving one or more of the same technical features, can be recognized, the requirements of unity of invention are said to be met.
	The claims of the first presented invention for the present application relate to a tetravalent antibody molecule, wherein the tetravalent antibody is a dimer of a bispecific scFv fragment comprising a first binding site for a first antigen, a second binding site for a second antigen, wherein the two binding sites are joined together via a linker domain.
	Thus, given its broadest interpretation, WO 2013/096346 A1 (27 June 2013 (2013-06-27)) teaches a tetravalent bispecific antibody, which is a homodimer tandem scFv, wherein each chain comprises a first scFv for a first antigen and a second scFv for a second antigen, joined together with a "linker hinge domain" comprising the sequence CPPCP. This domain may also additionally comprise a CHI and a CH2 domain, cf. [004]-[006j; Table 1; Figure 1:

    PNG
    media_image1.png
    356
    489
    media_image1.png
    Greyscale

The general concept of independent claim 1 is already known from the prior art document, and the fact that the linker may comprise an immunoglobulin domain is also disclosed in the WO’ reference. Due to the fact that the common unifying concept is known in the state of the art, there appears therefore to be no technical features in common between the different inventions involving different sequences and different combinations of sequences that could provide a novel and inventive unifying concept.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The resulting separate inventions, as presently identified, have been grouped according to the order in which they have been claimed.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a tetravalent antibody molecule, wherein the tetravalent antibody is a dimer of a bispecific scFv fragment comprising a first binding site for a first antigen, a second binding site for a second antigen, wherein the two binding sites are joined together via a linker domain.

Group II, claim(s) 14-25, drawn to a nucleic acid construct comprising a VL/VH for a first antigen, a VL/VK to a second antigen and a linker, a vector, a vector-transfected cell.

Group III, claim(s) 26-31, drawn to a chimeric antigen receptor (CAR) comprising an intracellular signaling domain, a transmembrane domain and an extracellular domain comprising the tetravalent antibody molecule of claim 1.

Group IV, claim(s) 32-35, drawn to a genetically engineered cell which expresses and bears on the cell surface membrane the chimeric antigen receptor of any one of claims 26-31.

Group V, claim(s) 36-44, drawn to a method for treating a disease or disorder comprising administering the tetravalent antibody molecule of any one of claims 1 to 12.


4.	As no technical features can be distinguished which, in light of the prior art, could be regarded as special technical features on which a unifying concept could be based, there is no single inventive concept underlying the plurality of claimed inventions. 
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Election of Species
7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (flexible linker) are as follows: (GGGS)x1-6 (SEQ ID NO: 1906) (GGGGS)x1-6 (SEQ ID NO: 1907) or GSAGSAAGSGEF (SEQ ID NO: 1908).
Applicant is required, in reply to this action, to elect a single species of SEQ ID NO. to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 14.

8.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (CNS-related disease or disorder) are as follows: CNS cancer (Claims 38-39) or neurodegenerative disease (Claims 40-41).
The nested species of neurodegenerative disease is Amyotrophic Lateral Sclerosis, Parkinson's Disease, Alzheimer's Disease, or Huntington's Disease (Claim 41).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 36.

9.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species (CNS transport receptor (Claim 43) are as follows: a transferrin receptor (TfR), VCAM-1, CD98hc, or an insulin receptor.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643